Citation Nr: 0528227	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Service connection for residuals of claimed broken back.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  The veteran was awarded the Vietnam Service 
Medal, the Vietnam Campaign Medal, and the Combat Action 
Ribbon, among other awards.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO) which in part denied service connection 
for residuals of a broken back.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that he has current residuals of a 
broken back, which he suffered in 1968 while stationed in 
DaNang.  The veteran's service medical records are negative 
for any complaints or diagnoses of back problems during 
service.  He is, however, competent to report the in-service 
back injury.  38 U.S.C.A. § 1154(b) (West 2002); Duenas v. 
Nicholson, 18 Vet. App. 512 (2004).  

In a September 2002 VA examination related to a claim for 
service connection for post-traumatic stress disorder, the 
veteran reported that he apparently broke his back in Vietnam 
and never realized it.  He stated that he never reported any 
wounds, but was in the Tet offensive in DaNang in 1968.  He 
continued that in December 2001 and he had undergone an X-ray 
study, which showed a prior break which healed on its own.  
The VA examiner commented that the veteran was "totally 
genuine" throughout the examination.  

The veteran also reported his in-service back injury to his 
treating chiropractor.  In a March 2002 letter, received by 
the RO in April 2002, the chiropractor stated that the 
veteran currently suffers from a lumbar spine condition with 
pain syndrome.  She stated that there was radiographic 
evidence of a pars interarticularis at the L5 level with 
lumbar degenerative disc disease and sacroiliac degenerative 
joint disease.  She commented that these types of conditions 
are often caused by traumatic events which occur in the past 
medical history of the patient and stated that the veteran's 
current condition is likely related to his reported accident 
in service.  She commented, "Barring any other traumatic 
events in [the veteran's] history, it is my opinion that when 
injured in an explosion while serving with the Marine Corps 
in Vietnam is likely to be a causative factor."  

This letter provides competent evidence of current disability 
and of a possible link between current disability and 
service.  An examination is needed so that a medical 
professional can review the record, evaluate the veteran, and 
determine whether he has a current disability related to 
service.  

Accordingly, this case is remanded for the following:

1.  The RO/AMC should take the necessary 
steps to secure the December 2001 X-ray 
records referred to by the veteran in his 
September 2002 VA examination.  

2.  After the above development has been 
completed, and the relevant records 
associated with the claims folder, please 
schedule the veteran for a VA examination 
to determine whether he has a current 
back disability related to service.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.  
All necessary tests and studies should be 
accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a probability of at least 50 
percent) that any current back condition 
is related to a disease or injury in 
service, to include the veteran's claimed 
broken back.  The examiner is advised 
that the veteran is competent to report 
his in-service back injury.  A complete 
rationale for any opinion expressed 
should be included in the report.  

3.  After ensuring that all development 
is complete, and all opinions have been 
obtained, re-adjudicate the claim.  If it 
remains denied, issue an suppelemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

